Citation Nr: 1337268	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  11-30 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active duty service from May 1974 to October 1989.  Prior to this period he had over 4 years of active duty service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010  rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a rating decision in April 2012, the RO granted service connection for lumbar spine degenerative joint disease, which the RO noted was a complete grant of benefits the Veteran sought for his claim of service connection for a lumbar spine condition.  The RO also granted a separate 10 percent rating for left lower extremity radiculopathy.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.  

In March 2013, the Veteran failed to report for a Board hearing.  


FINDING OF FACT

In a statement dated in March 2013, the Veteran withdrew his appeal and there is no question of fact or law in the matter remaining before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a statement dated in March 2013, the Veteran submitted a statement which stated "(v)eteran is withdrawing his appeal."  The Veteran's claim for a compensable rating for bilateral hearing loss was the only pending claim on appeal.  Thus the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the claim for a compensable rating for bilateral hearing loss is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


